JUDGMENT

                                         Court of Appeals
                                    First District of Texas
                                          NO. 01-12-00691-CR

                                      OSMIN PERAZA, Appellant

                                          V.

                                  THE STATE OF TEXAS, Appellee

                        Appeal from the 184th District Court of Harris County.
                                       (Tr. Ct. No. 1305439).

       This case is an appeal from the final judgment signed by the trial court on July 16, 2012. After
submitting the case on the appellate record and the arguments properly raised by the parties, the Court
holds there is error in that portion of the trial court’s judgment which assesses as court costs a $50.00
charge for “serving capias” and a $250.00 “DNA Record Fee.” Accordingly, the Court modifies the
referenced portion of the trial court’s judgment to reduce the total amount of court costs for which
appellant is financially responsible to $334.00.

       The Court further holds that there was no reversible error in the remaining portions of the trial
court’s judgment. Therefore, the Court affirms the trial court’s judgment as herein modified.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 30, 2014.

       Panel consists of Justices Jennings, Sharp, and Brown. Opinion delivered by Justice Jennings.
Justice Brown, concurring and dissenting.